The plaintiff was injured while a guest in an automobile operated by the defendant, and the case is before us on the defendant’s exceptions after a jury verdict for the plaintiff. There was evidence that the defendant had consumed two alcoholic drinks, that he drove at eighty miles an hour for two or three minutes, refusing to slow down at the plaintiff’s request, that shortly thereafter while driving at fifty to fifty-five miles an hour on a curve he turned to look at and talk to two children in the back seat, and that his car then ran off the road and hit a tree 212 feet after leaving the highway. There was no error in denying the defendant’s motion for a directed verdict or in charging the jury that gross *763negligence could be found on the basis of inattention in a place of great and immediate danger. Hallett v. Rimer, 329 Mass. 61, 62. Nor was it error to exclude expert testimony on a subject easily comprehended by the jury. Turcotte v. DeWitt, 332 Mass. 160, 165.
John B. Killilea (John D. Simeone with him) for the defendant.
Robert W. MacDonald for the plaintiff.

Exceptions overruled.